Hammond, J.,
(dissenting.) It was understood at the time that the •argument of the petition for rehearing was directed to he made before the circuit judge, that if he should take a different view of the case, and there should be a disagreement between the judges, the parties were to have the benefit of that fact upon the record. No suggestion was made at the argument before me, I. think, that this bill could be maintained as one to reform the deed, but it was urged that it was a bill to set aside a settlement made subsequently to the deed, and evidently contemplated by the deed itself between the parties as to the number of acres conveyed by it, — very much, one might say, as a bill would be filed to surcharge and falsify for fraud an executor’s or administrator’s settlement or any stated settlement of dealings between parties. It does not seem-to me now that the bill can be maintained as one to reform the deed. The deed conveys all of Gossett’s lands in a certain location, and by it whatever he had passed, no more no less, and be it more or less, and the amount was to be ascertained subsequently. Now, the proof seems to me to establish that there was a confusion of boundaries and of knowledge as to the Cossett lauds, and that whatever mistakes or losses occurred were as much the fault of Pulliam as Cossett. If the vendee allowed lands to which the deed gave him title to be lost by adverse possession of others, that was not Gossett’s fault at all, and the parties made the best settlement they could of quantity, and it was paid for by the vendee. If ho paid too much, under circumstances not precluding him, he might, in an action for money had and received, or possibly in an action on the covenants of warranty, have recovered the overpayments, but 1 do not yet see how a bill would lie even to reform the deed. 1 therefore dissent from this judgment.